DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to A semi-solid gel composition comprising: (a) a gelling oil phase comprising: i) at least one oil gelator; ii) at least one fatty alcohol; iii) at least one fatty compound other than (ii); wherein said gelling oil phase is present in an amount of from at least about 50% by weight, relative to the weight of the total composition; and (b) a lamellar crystalline aqueous gel phase comprising: i) water and optionally at least one polyol present in an amount up to about 50% by weight, relative to the weight of the total composition; ii) at least one lamellar crystalline phase structurant; and iii) at least one emulsifier, classified in various classifications, dependent on the specific components selected, for instance A61K 8/042; A61K 8/365; A61K 8/922; A61K 8/345; A61K 8/42; & A61K 8/342.
II. Claim 17, drawn to A semi-solid gel composition comprising: (a) a gelling oil phase comprising: i) 12-hydroxystearic acid; ii) cetearyl alcohol; iii) at least one ester of a fatty acid and an alcohol chosen from isopropyl myristate, cetyl palmitate, coco-caprylate/caprate, or mixtures thereof; iv) at least one ester of glycerin and fatty acids chosen from caprylic/capric triglyceride, glyceryl stearate, or mixtures thereof; and v) at least one fatty compound chosen from plant oils, hydrogenated vegetable oil, cocoa seed butter, dicaprylyl ether or mixtures thereof; wherein said gelling oil phase is present in an amount of from at least about 50% by weight, relative to the weight of the total composition; and (b) a lamellar crystalline aqueous gel phase comprising: i) water and/or at least one polyol present in an amount up to about 50% by weight, relative to the weight of the total composition; ii) sodium stearoyl glutamate; and iii) at least one emulsifier chosen from polyglyceryl-4 isostearate, polyglyceryl-6 distearate, or mixtures thereof, classified in various classes, dependent on the specific compounds selected, for instance, A61K 8/365; A61K 8/342; A61K 8/37; A61K 8/362; A61K 8/922; A61K 8/44; & A61K 8/39.
III. Claims 18-20, drawn to A method for treating a keratinous substrate, said method comprising applying a composition to the keratinous substrate comprising: (a) a gelling oil phase comprising: i) at least one oil gelator; ii) at least one fatty alcohol; and iii) at least one fatty compound other than (ii); wherein said gelling oil phase is present in an amount of from at least about 50% by weight, relative to the weight of the total composition; and (b) a lamellar crystalline aqueous gel phase comprising: i) water and optionally at least one polyol present in an amount up to about 50% by weight, relative to the weight of the total composition; ii) at least one lamellar crystalline phase structurant; and iii) at least one emulsifier, classified in various classifications, dependent on the specific components selected, and upon the keratinous substrate the composition is applied to; for instance, A61K 8/042; A61K 8/365; A61K 8/922; A61K 8/345; A61K 8/42; A61K 8/342 & A61Q 5/002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different combinations of required ingredients; in Group II, (a)(iii), (iv) and (v) components are required, whereas only one component (a)(iii) a fatty compound is required in Group I; water is required in Group I, whereas, it is an alternative, that is not required of Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using the product, for instance, application on a non-keratinous substrate.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process of Group III requires a different combination of components than that of the product, Group II; accordingly, the product is not used in (and is not made by) the process. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
If Group I is elected, Applicant must elect each compound present in a single disclosed composition: elect for each of (i), (ii), (iii), (iv), (v), & (vi):
(i) each oil gelator compound; for each oil gelator compound present, elect a single disclosed compound within one of the classes of claim 4, by specifying a single compound from claim 5 (e.g., 12-hydroxystearic acid) or from the specification (e.g., candelilla wax, from [0036]);
(x) each fatty alcohol compound; for each fatty alcohol compound present, elect a single disclosed compound within one of the classes of claim 6, by specifying a compound from claim 7 (e.g., cetyl alcohol), or from the specification (2-hexyldecanol, from [0048]);
(xi) a polyol is:
(xi-a) present (claim 1); if elected, for each polyol compound present, specify a single disclosed polyol compound from the specification (e.g., glycerin from [0075]); or
(xi-b) absent (claim 1);
(iv) each lamellar crystalline phase structurant compound; for each lamellar crystalline phase structurant compound present elect a single compound, from claim 12 (e.g., sodium stearoyl glutamate) or from the specification (e.g., behentrimonium chloride, from [0078]);
(v) each lamellar crystalline phase emulsifier compound; for each lamellar crystalline phase emulsifier compound present elect a single compound, from within the classes of claim 13, from claim 14 (e.g., polyglyceryl-2 sesquioleate) or a single compound or a single disclosed mixture of compounds, from the specification (e.g., mixture of monoester and diester of methylglucoside and isostearic acid; CTFA name: Methyl glucose sesqui-isostearate, from [0090]);
(vi) a natural thickener is:
(vi-a) present; if elected, for each thickener compound present, specify a single disclosed thickener compound (e.g., natural gum); or
(vi-b) absent (claim 1).
OR
If Group II is elected, Applicant must elect in addition to recited components under (a)(i), (a)(ii) and (b)(ii), specify each additional compound present in a single disclosed composition: elect under each of (ix), (x), (xi), (xii), (xiii):
 (ix) each ester of a fatty acid and an alcohol (a)(iii); for each ester compound present, select from:
(ix-a) isopropyl myristate, 
(ix-b) cetyl palmitate, or
(ix-c) coco-caprylate/caprate;
(x) each ester of glycerin and fatty acids; for each ester compound present, select from: 
(x-a) caprylic/capric triglyceride; or
(x-b) glyceryl stearate;
(xi) each fatty compound; for each fatty compound present, select from:
(xi-a) plant oils, 
(xi-b) hydrogenated vegetable oil, 
(xi-c) cocoa seed butter, or
(xi-d) dicaprylyl ether;
(xii) a single aqueous phase water and or polyol; for each present, select from:
(xii-a) water;
(xii-b) a polyol; for each present, specify a single single disclosed polyol compound from the specification (e.g., glycerin from [0075]);
(xiii) each emulsifier; for each present, select from:
(xiii-a) polyglyceryl-4 isostearate, or
(xiii-b) polyglyceryl-6 distearate.
OR
If Group III is elected, Applicant must elect each compound present in a single disclosed composition, elect each composition component under each of (i), (ii), (iii), (iv), (v), & and elect a single method step (xiv):
 (i) each oil gelator compound; for each oil gelator compound present, elect a single disclosed compound within one of the classes of claim 4, by specifying a single compound from claim 5 (e.g., 12-hydroxystearic acid) or from the specification (e.g., candelilla wax, from [0036]);
(ii) each fatty alcohol compound; for each fatty alcohol compound present, elect a single disclosed compound within one of the classes of claim 6, by specifying a compound from claim 7 (e.g., cetyl alcohol), or from the specification (2-hexyldecanol, from [0048]);
(iii) a polyol is:
(iii-a) present (claim 1); if elected, for each polyol compound present, specify a single disclosed polyol compound from the specification (e.g., glycerin from [0075]); or
(iii-b) absent (claim 1);
(iv) each lamellar crystalline phase structurant compound; for each lamellar crystalline phase structurant compound present elect a single compound, from claim 12 (e.g., sodium stearoyl glutamate) or from the specification (e.g., behentrimonium chloride, from [0078]);
(v) each lamellar crystalline phase emulsifier compound; for each lamellar crystalline phase emulsifier compound present elect a single compound, from within the classes of claim 13, from claim 14 (e.g., polyglyceryl-2 sesquioleate) or a single compound or a single disclosed mixture of compounds, from the specification (e.g., mixture of monoester and diester of methylglucoside and isostearic acid; CTFA name: Methyl glucose sesqui-isostearate, from [0090]);
(xiv) the method:
(vii-a) includes mechanical shearing (claims 19-20); if elected, specify a single sequence, from claim 19 or 20;
(vii-b) does not include mechanical shearing (claim 18).

The species are independent or distinct because the claims to the species recite the mutually exclusive characteristics thereof; each unique combination, (i), (ii), (iii) (iv), (v) & (vi) or (vii)-(xiii) or (i)-(v) corresponds to a unique composition containing a unique combination of chemicals, having unique physical and chemical properties, and requiring a unique method to make; each step, (xiv) corresponds to a unique step or series of steps, requiring unique step or series of steps/timing. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4-11, 13-15, 17-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611